Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2009

USA v. Patrick Leon
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3122




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Patrick Leon" (2009). 2009 Decisions. Paper 1465.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1465


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                    No. 08-3122
                                   ____________

                         UNITED STATES OF AMERICA

                                          v.

                                PATRICK E. LEON
                                     a/k/a E

                                    Patrick E. Leon,
                                           Appellant
                                   ____________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                            (D.C. No. 4-98-cr-00206-001)
                    District Judge: Honorable James F. McClure
                                   ____________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 24, 2009

      Before: SCIRICA, Chief Judge, SLOVITER and FISHER, Circuit Judges.

                               (Filed: April 28, 2009 )
                                    ____________

                            OPINION OF THE COURT
                                 ____________

FISHER, Circuit Judge.
       Patrick Leon, a federal prisoner proceeding pro se, appeals the District Court’s

denial of his 18 U.S.C. § 3582(c)(2) motion for a reduced sentence. For the reasons that

follow, we will affirm.

                                              I.

       In December 1998, Leon pleaded guilty to conspiracy to possess with intent to

distribute more than five grams of cocaine base (“crack cocaine”) in violation of 21

U.S.C. § 846. Based on Leon’s status as a career offender under U.S.S.G. § 4B1.1, the

applicable sentencing range under the Sentencing Guidelines was 188 to 235 months’

imprisonment. The District Court sentenced him to 188 months’ imprisonment, and we

affirmed on direct appeal in February 2000.

       On November 1, 2007, the United States Sentencing Commission promulgated

Amendment 706, which modified a portion of the Drug Quantity Table in U.S.S.G.

§ 2D1.1. See U.S.S.G. App. C, Amend. 706 (Nov. 1, 2007). Generally, Amendment 706

reduced by two levels the base offense levels for crack cocaine offenses under § 2D1.1.

See id. This amendment was made retroactive, effective March 3, 2008. See U.S.S.G.

App. C, Amend. 713 (Supp. May 1, 2008).

       In April 2008, Leon moved the District Court to appoint counsel so that he could

file a § 3582(c)(2) motion for a reduced sentence in light of Amendment 706. The court

granted the motion, appointing the Federal Public Defender’s office to represent him.

Shortly thereafter, however, Leon’s appointed counsel moved to withdraw, asserting that



                                              2
Amendment 706 did not affect Leon’s sentence. The District Court agreed, noting that

Leon’s sentence was based not on § 2D1.1, but rather on his career offender status under

§ 4B1.1. Accordingly, the court granted counsel’s motion to withdraw and denied Leon’s

motion for a reduced sentence. Leon now appeals the District Court’s denial of his

§ 3582(c)(2) motion.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review de

novo a district court’s interpretation of the Sentencing Guidelines and review its decision

to grant or deny a defendant’s motion for a reduced sentence under § 3582(c)(2) for abuse

of discretion. United States v. Mateo, ___ F.3d ___, slip op. at 4 (3d Cir. Mar. 24, 2009,

No. 08-3249).

       Under § 3582(c)(2), a district court may reduce a defendant’s term of

imprisonment if his sentence was “based on a sentencing range that has subsequently

been lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o).” In Mateo,

we joined many of our sister circuits in holding that a defendant sentenced pursuant to

§ 4B1.1 may not invoke Amendment 706 to obtain a reduced sentence under § 3582(c)(2)

because the amendment does not affect a career offender’s sentencing range. Slip op. at

6. That decision controls here, as Leon’s sentencing range was based on his status as a

career offender under § 4B1.1. Although Leon contends that the District Court

nonetheless had discretion to reduce his sentence under § 3582(c)(2) because United



                                             3
States v. Booker, 543 U.S. 220 (2005), rendered the Guidelines merely advisory, we

rejected this same argument in Mateo. See slip op. at 6.

      Accordingly, we will affirm the District Court’s denial of Leon’s motion for a

reduced sentence.




                                            4